Citation Nr: 1014262	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of entitlement to 
Department of Veterans Affairs (VA) benefits previously 
declared against the claimant.


REPRESENTATION

Appellant represented by:	Dave F. David


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had recognized Guerrilla service on the date of 
his death in June 1944.  The appellant was married to the 
Veteran at the time of his death.

This matter originally came before the Board of Veterans 
Appeals (the Board) on appeal of a November 2005 decision of 
the Department of Veterans Affairs (VA), Manila, Philippines, 
Regional Office (RO) that determined that the requisite new 
and material evidence had not been received to reopen a 
previously denied claim for the revocation of the forfeiture 
of entitlement to VA benefits that had been declared against 
the appellant.

In May 2008 and again in June 2009, the Board remanded the 
case for procedural development.  The Board is satisfied that 
there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 1972 decision, VA determined that the appellant 
had forfeited her right to VA death benefits.  In an August 
1994 decision, the RO determined that new and material 
evidence had not been received to reopen that claim.  The 
appellant was notified of this decision and of her appeal 
rights.  She did not appeal the decision.  

2.  Since the August 1994 decision which reaffirmed the prior 
determination that the appellant had forfeited her rights to 
VA death benefits, evidence that relates to an unestablished 
fact necessary to substantiate the claim has not been 
presented or secured.


CONCLUSION OF LAW

The August 1994 decision, reaffirming a May 1972 decision 
which determined that the appellant had forfeited her rights 
to VA death benefits, is final, and evidence received since 
that decision is not new and material.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2009)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The appellant is seeking to reopen a previous 
determination that she had forfeited entitlement to VA 
benefits.  For claims to reopen, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005.  All records relevant to the 
issue on appeal that are known and available have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Applicable Laws and Regulations

New and Material

In a May 1972 decision, VA determined that the appellant had 
forfeited her right to VA death benefits.  The appellant was 
notified of this decision and of her appeal rights.  She did 
not appeal the decision.  The decision became final.  In 
March 1994, the appellant attempted to reopen the claim.  In 
August 1994, VA determined that new and material evidence had 
not been received to reopen the claim.  The appellant was 
notified of this decision and of her appeal rights.  She did 
not appeal the decision and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In 2005, the appellant sought to reopen her claim.  Pursuant 
to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  The newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Decision

After reviewing the record, and for the reasons expressed 
below, the Board is of the opinion that the appellant has not 
submitted new and material evidence sufficient to reopen the 
claim for revocation of the forfeiture of VA death benefits.  

In this case, the appellant filed for Dependency and 
Indemnity Compensation (DIC) benefits in March 1949.  In 
October 1953, VA determined that the Veteran had recognized 
Guerrilla service on the date of his death in June 1944.  In 
May 1954, the appellant was awarded DIC benefits as the 
unremarried widow of the Veteran.  In May 1955, the RO 
received a letter stating that the appellant had remarried 
and had children by her new husband.  A field examination was 
conducted to determine whether the appellant had remarried or 
was living as husband and wife with a man since the Veteran's 
death.  It was determined in June 1956 that the appellant was 
no longer recognized as the unremarried widow of the Veteran 
and therefore was not entitled to receive DIC benefits.  The 
appellant appealed the June 1956 decision to the Board.  In 
an August 1956 decision, the Board determined that the 
appellant may not be accorded continued recognition as the 
Veteran's unremarried widow, and that her entitlement to 
resumption of death compensation payments was not 
established.  

In August 1970, the appellant filed for restoration of death 
benefits.  In a January 1971 VA Form 21-686c, report of 
marital status, the appellant stated that she was not living 
with anyone as if she were married.

A subsequent field examination report dated in July 1971 
included a deposition of the appellant in which she stated 
that she was living with N.B., and their three children, that 
they had lived as husband and wife since 1949 although they 
were not legally married, and that they had represented 
themselves to their neighbors as husband and wife.  In a 
December 1971 administrative decision, the RO determined that 
the appellant submitted false and material evidence regarding 
her unremarried widow status for the purpose of having her VA 
death benefits restored.  

In January 1972, a letter was sent to the appellant proposing 
forfeiture consideration, and in May 1972, forfeiture was 
declared against the appellant.  The Compensation and Pension 
(C&P) Service determined in May 1972 that the appellant had 
forfeited all her rights, claims, and benefits under the laws 
administered by VA by knowingly, intentionally, and 
deliberately making materially false and fraudulent 
statements in support of a previously filed claim for death 
benefits.  In essence, C&P Service found that she 
misrepresented her true marital status.  The appellant did 
not appeal within one year of the decision, and thus, the 
decision regarding forfeiture became final.  See 38 U.S.C.A. 
§ 4005(c) 38 C.F.R. §§ 3.104, 19.118, 19.153.

Over the years, the appellant has requested reconsideration 
of the May 1972 decision that declared forfeiture against 
her.  The most recent final denial of the claim was in August 
1994.  Since the August 1994 decision, the evidence received 
into the record includes military records of the Veteran; 
statements from the appellant and others attesting to the 
nature of the Veteran's military service; an affidavit from 
an acquaintance of the appellant that she was the unremarried 
widow of the Veteran; and a statement of the appellant noting 
that she lived with a common law husband until his death in 
1978.  

While the evidence mentioned above constitutes new evidence, 
in the sense that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim for revocation of the forfeiture of VA death benefits.  
In order to substantiate the claim, the appellant would have 
to produce new and material evidence on the issue of whether 
she committed fraud against VA regarding her marital status 
after the Veteran's death.  The evidence submitted since 
August 1994 does not relate to the appellant's fraudulent 
conduct or statements to VA at the time of the initial 
forfeiture of her VA death benefits.  See also Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (presentation of new 
arguments based on evidence already of record at the time of 
the previous decision does not constitute the presentation of 
new evidence under 38 U.S.C. § 5108).  Thus, the appellant 
has not submitted any evidence which addresses this issue.  

The Board notes that VA is under no obligation to conduct 
another investigation into these matters which occurred some 
decades ago.  Rather, the burden is upon the appellant to 
come forward with new and material evidence to show that she 
did not in fact commit fraud or submit false statements in 
support of a claim for VA death benefits.  The appellant's 
mere denial of having committed fraud is neither new nor 
material evidence sufficient to reopen the claim.  The 
decision of forfeiture was based on multiple pieces of 
evidence, including field investigations and interviews with 
multiple people in the appellant's community.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for revocation of a forfeiture 
of VA death benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER
New and material evidence having not been received to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
claim remains final; the appeal is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


